PER CURIAM
Defendant has petitioned for reconsideration of our decision in State v. Moore, 354 Or 493, 318 P3d 1133 (2013), which reversed the decision of the Court of Appeals and the order of the circuit court and remanded the case to the circuit court for further proceedings. Defendant raises a number of arguments for reconsideration of our opinion on the merits, which we reject without discussion. However, defendant correctly notes that the Court of Appeals declined to address two alternative bases for affirmance that defendant had advanced in that court. State v. Moore, 247 Or App 39, 47 n 4, 269 P3d 72 (2011). Defendant now asks this court to remand the case to the Court of Appeals for consideration of those issues in the first instance. We agree that we should do so. We accordingly allow the petition for reconsideration and modify our disposition of this case as follows: The decision of the Court of Appeals is reversed, and the case is remanded to the Court of Appeals to consider defendant’s alternative grounds for affirmance.
The petition for reconsideration is allowed. The former opinion is adhered to as modified.

 Appeal from an order of the Tillamook County Circuit Court, Mari Garric Trevino, Judge. 247 Or App 39, 269 P3d 72 (2011).